Citation Nr: 1626790	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-36 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a herniated disc of the cervical spine.

2.  Entitlement to service connection for a herniated disc of the cervical spine.

3.  Entitlement to service connection for a spinal cord disorder to include as secondary to a herniated disc of the cervical spine.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to August 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision in January 2009 by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The issues of entitlement to service connection for a herniated disc of the cervical spine and entitlement to service connection for a spinal cord disorder to include as secondary to a herniated disc of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 2005 rating decision, the RO denied service connection for a herniated disc of the cervical spine.
 
2.  Evidence added to the record since the August 2005 rating decision raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence was received, and the claim for entitlement to service connection for a herniated disc of the cervical spine is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000). 

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for a herniated disc of the cervical spine was initially denied in an August 2005 rating decision.  The RO determined that there was no in-service injury or evidence relating his current cervical spine disorders to his active service.  The Veteran was notified of the decision, but did not appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

The evidence received since the August 2005 decision includes testimony and statements in support of the claim, as well as, additional treatment medical records noting cervical spine diagnoses.  Notably, in January 2010 statements the Veteran's ex-spouse and his cousin recalled him sustaining a back injury during active duty service.  Both individuals reported that his initial injury resulted in worsening symptoms until medical attention was required.  His cousin specifically reported taking the Veteran to the hospital on the night of his initial injury to receive care.  He added that the Veteran's recurrent symptomology has been present since this initial injury.  His cousin indicated that he has been attempting to assist the Veteran in locating his original hospital records in the hope of linking his recurrent symptomology to that initial incident.  

The Board finds that the evidence received since the August 2005 rating decision raises a reasonable possibility of substantiating the claim.  The evidence is new and material.  The claim for service connection for a cervical spine disorder is reopened


ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for a herniated disc of the cervical spine; to this extent only the appeal is granted.


REMAND

The Veteran contends that his current cervical spine and spinal cord disabilities are the result of active service.  Alternatively, he asserts that his spinal cord disabilities were caused as a result of his initial cervical spine injury in service.

Service treatment records are negative for complaints of back or neck pain.  Nevertheless, the Veteran has credibly and competently to testified to injuring his neck and back in service after falling from a moving motor vehicle.  See 2016 Board Hearing Testimony.  The aforementioned statements by his ex-wife and cousin support the Veteran's report of in-service injury.  These statements are also found to be competent and credible as these individuals reported first person accounts of witnessing the Veteran in pain while in-service.  

Post-service treatment medical records reveal that the Veteran has received treatment for chronic back and neck pain.  He has been diagnosed with a variety of disorders including disc protrusions, cervical stenosis with myelopathy, cervical spondylosis, spinal stenosis in the cervical region and intervertebral disc disorder.  See VAMC Dallas treatment medical records.  These records further reference an "incomplete spinal cord injury" and cord compression.  Id.   However, there is also an indication that he sustained additional injuries to his cervical spine following service.  

With that said, review of the claims file reveals that the Veteran's claims have not been addressed by specific VA examination.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds the Veteran should be afforded a VA examination for his cervical spine and spinal cord disorder claims. 

Finally, while on remand, all outstanding treatment medical records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all pertinent VA medical records not yet associated with the claims file. 


2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed spine disorder.  After reviewing the record, interviewing the Veteran, and conducting a physical examination, the examiner should address the following questions:

a. Identify/diagnose any disability of the cervical and/or thoracolumbar spine that presently exists or has existed during the pendency of the appeal.

b. For each disability of the cervical and/or thoracolumbar spine state whether it is at least as likely as not (50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to active service.  The examiner should address service treatment records, as well as, his post-service history of treatment for any such disorders and the lay history of his having experienced severe back and neck pain since service.

c. If it is determined that the Veteran has a cervical spine disability that is service related, the examiner should also state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's spinal cord disorder was (i) caused or (ii) aggravated (made worse) by his cervical spine disorder.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


